Opinion issued January 11, 2013




                                         In The
                                 Court of Appeals
                                        For The
                            First District of Texas


                                NO. 01-13-00009-CV


                         IN RE BRUCE BROSH, Relator


          Original Proceeding on Petition for Writ of Habeas Corpus


                           MEMORANDUM OPINION 1

    Relator, Bruce Brosh, contends the trial judge erred in holding him in

contempt and ordering him to be incarcerated. Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. Accordingly,




1
      The underlying case is Brosch v. Brosch, No. 2011-70290 in the 311th District Court of
      Harris County, Texas, the Hon. Denise Pratt, presiding.
we DENY relator’s petition for writ of habeas corpus. See TEX. R. APP. P. 52.8(a).

We OVERRULE all pending motions as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2